         Case 1:15-cv-07433-LAP Document 996 Filed 10/09/19 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------X




                                             ----
                                             ----------------------------------------
VIRGINIA L. GIUFFRE,

        Plaintiff,

v.                                                                                                 15-cv-07433-LAP


GHISLAINE MAXWELL,

        Defendant.

--------------------------------------------------X




            Ms. Maxwell’s Reply Brief In Support Of Maintaining Categories
                              Of Documents Under Seal




                                                                                        Laura A. Menninger
                                                                                        Jeffrey S. Pagliuca
                                                                                        Ty Gee
                                                                                        HADDON, MORGAN AND FOREMAN, P.C.
                                                                                        150 East 10th Avenue
                                                                                        Denver, CO 80203
                                                                                        303.831.7364
        Case 1:15-cv-07433-LAP Document 996 Filed 10/09/19 Page 2 of 14



       Defendant Ghislaine Maxwell, through her counsel, submits this Reply Brief in support

of maintaining categories of documents under seal.

                                     Preliminary Statement

       Three persons/groups (collectively “the Sealing Opponents” or “Opponents”) are

requesting the unsealing of every sealed court filing in this case: plaintiff Giuffre;

intervenor Dershowitz; and intervenors Julie Brown and Miami Herald (collectively “Miami

Herald”). So they present more or less similar arguments. We request leave to address their three

separate briefs in a single reply brief. We submit this will be more succinct and efficient and less

repetitious for the Court.

       As the Court predicted at the September 4, 2019 hearing, the parties and non-parties on

remand will agree on very little about sealing. There is a reason for that. The Sealing Opponents’

categorical positions—“Everything must be unsealed!”— follow from and are informed by their

different motivations.

       Mr. Dershowitz is the defendant in a lawsuit identical to this one. Since at least 2011

plaintiff has been selling her story to the media, telling ever more salacious stories about her

alleged sexual encounters with ever more prominent men. Whenever anyone denies her

allegations, she and her coterie of lawyers threaten to sue or sue for tens of millions of dollars for

“defamation.” Mr. Dershowitz find himself, as Ms. Maxwell did, defending a defamation lawsuit

in name only. Plaintiff and her lawyers convert their defamation claim to one of sexual abuse

against the defamation defendant. So to prove plaintiff is a liar, Mr. Dershowitz is interested in

unearthing all of the many false and salacious allegations plaintiff ever has made. The Miami

Herald has its own economic interests. What media would decline to seize any morsel or crumb

of uncorroborated allegation or salacious gossip revealed in this case? Certainly not the Miami

Herald or any of the other media scrapping for Epstein scoops.


                                                  1
        Case 1:15-cv-07433-LAP Document 996 Filed 10/09/19 Page 3 of 14



       As for plaintiff Giuffre, she eagerly agreed to a protective order in this case so that she

could wield the judicial machinery as an expansive civil grand jury to extract and coerce

witnesses to reveal private, sensitive and confidential information. Having acquired the

information and having gratuitously submitted much of the information in sealed court

submissions, Ms. Giuffre changed course. With this lawsuit producing no more money,

Ms. Giuffre wants to use its information to profit from generating new lawsuits—and media

coverage—through her well-worn strategy: Accuse a prominent person of participating in

Epstein’s misconduct; if they deny the allegations, sue them for “defamation.” And on it

continues. Ms. Giuffre and her lawyers, in short, are using the court defamation-proof

submissions in this case as a “reservoir[] of libelous statements” to “gratify private spite or

promote public scandal” and “for press consumption,” Brown v. Maxwell, 929 F.3d 41, 51 (2d

Cir. 2019) (internal quotations omitted), all in service of the next lawsuit against yet another

prominent person with deep pockets.

       Ms. Maxwell—and likely all the non-parties who participate in this sealing-unsealing

proceeding—hold to this view. The sealed materials include thousands of pages containing

confidential, sensitive and private information about persons and unsubstantiated allegations that

were extracted under the Court’s Protective Order, that were entirely collateral to the merits of

plaintiff’s defamation claim, that never were considered or ruled on by the Court, and/or that

plaintiff submitted to the Court for no valid purpose. The Sealing Opponents’ reputational

(Dershowitz) and financial (the other Opponents) interests are diametrically opposed to

Ms. Maxwell’s and the non-parties’.

       Because of their respective motivations, the Sealing Opponents’ legal positions against

sealing are predictable. They deny any court submission could be a non-judicial document.




                                                  2
        Case 1:15-cv-07433-LAP Document 996 Filed 10/09/19 Page 4 of 14



Unlike the Second Circuit in Brown, they believe every court submission must have a heavy

presumption of access. And they do not recognize any document as being “negligibly judicial,”

9/4/19 Tr., at 10, the term this Court used to describe a judicial document that, for example, does

not implicate “the court’s core role in adjudicating a case,” Brown, 929 F.3d at 50. See 9/4/19

Tr., at 10, 13; Brown, 929 F.3d at 49-50 (“documents that play only a negligible role in the

performance of Article III duties are accorded only a low presumption that amounts to little more

than a prediction of public access absent a countervailing reason”) (emphasis supplied; internal

quotations omitted).

   Brown’s Standard of Review - Non-Judicial and Negligibly Judicial Documents

       The Sealing Opponents see in black and white, where documents either are non-judicial

documents or judicial documents. Brown sees a world of color, and so it pointedly described a

continuum ranging from no presumption of access (a non-judicial document) to a low

presumption of access to, at the far end, a high presumption of access (e.g., a motion for

summary judgment). See 929 F.3d at 49-50. While the sealed materials cannot easily or neatly be

placed into categories correlating to each point along the range, there is no doubt the Sealing

Opponents will have to yield to these Brown principles as to documents within the nine

categories:

       •      A court performs a judicial function “when it rules on motions currently before it.”
              Id. at 49. A fortiori if the court never considered a motion before it, e.g., if the case is
              settled and dismissed with prejudice before it ever rules on the motion, then the court
              is not performing and never has performed a judicial function as to that motion.
              Therefore it is not a judicial document and “no presumption of public access
              attaches.” Id. (footnote omitted).

       •      When a paper is filed with the court and the court considers but has not ruled on it,
              there is no reason to treat it differently from the “never considered” motion. Even if
              it were treated differently, the weight of the presumption would be slight indeed. The
              paper’s value to “those monitoring the federal courts” would be “negligible,” id.,
              since the federal court would have exercised no judicial authority in connection with
              the paper.


                                                     3
        Case 1:15-cv-07433-LAP Document 996 Filed 10/09/19 Page 5 of 14



       •    In general, documents that “play only a negligible role in the performance of
            Article III duties are accorded only a low presumption that amounts to little more
            than a prediction of public access absent a countervailing reason.” Id. at 49-50
            (internal quotations and footnote omitted). The more “ancillary to the court’s core
            role in adjudicating a case,” id. at 50, the lower is the weight of the presumption of
            access and the lower is the threshold interest needed to overcome the presumption.

       •    When a party files a paper for an improper purpose, e.g., “to promote scandal arising
            out of unproven potentially libelous statements,” id. at 51 (internal quotations and
            footnote omitted), then by definition it “is not relevant to the performance of the
            judicial function[,] . . . would not be considered a judicial document and would enjoy
            no presumption of public access,” id. at 52 (internal quotations and footnote
            omitted).

                                             Discussion

   I. Category 1: Motions to compel and related motions and court orders.

       Plaintiff Giuffre argues we have “concede[d] that, at a minimum, the vast majority of

documents falling within Category 1 are judicial documents.” Doc.993 at 3. We respectfully ask

the Court to use caution in reading plaintiff’s counsel’s arguments. In this litigation, plaintiff

frequently has mischaracterized what we and others have said. That is the case here. We did not

“concede” “at a minimum” that “the vast majority of documents” within Category 1 are judicial

documents. We said “[s]ome of the items” in Category 1 are non-judicial documents and gave

five examples. Doc.991 at 5. And we said some filings in Category 1 are negligibly judicial

documents in that the weight of the presumption of access is slight. Id. at 5-6.

       Mr. Dershowitz argues: “Maxwell overstates the law in contending that discovery

motions categorically ‘are not judicial documents and therefore are not afforded a presumption

of access,’” Doc.992 at 1 (quoting Ms. Maxwell’s Brief). This argument shows Mr. Dershowitz

is not above mischaracterizing his opponent’s position to set up a straw man argument for

himself. We said, “Materials submitted to the court solely so that the court may decide whether

they must be disclosed in the discovery process or shielded by a protective order are not judicial

documents and therefore are not afforded a presumption of access. Brown, 929 F.3d at 49 n.33.”


                                                  4
         Case 1:15-cv-07433-LAP Document 996 Filed 10/09/19 Page 6 of 14



Doc.991. That is not an “overstate[ment]” of the law. It is a near-verbatim statement from

Brown.

         Brown held that materials submitted to a court solely so it can decide whether the

materials should be disclosed by a party are not judicial documents. 929 F.3d at 50 n.33. The

Miami Herald argues that the “only document” Ms. Maxwell says is covered by Brown’s

footnote 5 exception is Doc.370. Doc.994 at 4. This is a mischaracterization by another Sealing

Opponent. We said “[s]ome of the items in Category 1” are non-judicial documents. Then we

said, “For example, Doc.370 is a motion for an order protecting from disclosure . . .

Ms. Maxwell’s personal financial information.” Doc.991 at 5. Doc.370 is not the only paper in

Category 1 that would warrant protection under Brown’s footnote 5.

         Throughout its brief the Miami Herald argues we failed to identify a compelling or other

countervailing interest that would outweigh a presumption of access or we failed to carry our

burden of establishing such an interest. E.g., Doc.994 at 5, 7. It is a nonsensical thing to say. The

Miami Herald had a lawyer at the September 4 hearing. At the hearing the Court engaged in a

dialog with the Herald’s lawyer and with the other lawyers. In this dialog the Court made it clear

that in this first step the parties were to identify no more than ten categories of documents for the

purpose of trying to find categories of non-judicial documents. See Doc.991 at 2. Briefing and

argument on the merits of sealing and unsealing would be completed in the second step, which

hasn’t happened yet. See id. at 2-3.

  II. Category 2: Motions in limine re admissibility of evidence and related orders.

         We said papers in this category were negligibly judicial documents because of plaintiff’s

improper attempt to transform her defamation lawsuit into a de facto sex trafficking lawsuit

against Mr. Epstein, who was not a defendant. She tried to do so by seeking to introduce

evidence wholly irrelevant to her defamation claim. See Doc.991 at 6-7. Plaintiff claims not to


                                                  5
        Case 1:15-cv-07433-LAP Document 996 Filed 10/09/19 Page 7 of 14



know what negligibly judicial documents “may mean.” Doc.993 at 6. That is just willful

ignorance. Plaintiff’s counsel was present at the September 4 hearing when the Court three times

referred to “negligibly judicial” documents. See 9/4/19 Tr. at 10, 13.

       Plaintiff mischaracterizes her own lawsuit, once again, to try to transform it from a

defamation lawsuit to a lawsuit by her against Mr. Epstein. See Doc.993 at 6. She cannot escape

her own claim. She asserted a claim for defamation against Ms. Maxwell because Ms. Maxwell

denied plaintiff’s claims that Ms. Maxwell was involved with plaintiff’s salacious allegations of

sexual encounters. Plaintiff during the course of the lawsuit—and now and presumably in her

lawsuit against Mr. Dershowitz—claims she must be allowed to “prove” Mr. Epstein sexually

trafficked her and others. But Mr. Epstein is not a defendant in this lawsuit and, most

importantly, plaintiff brought a defamation claim. Limine motions filed to prevent plaintiff from

introducing her speculative, salacious and always-uncorroborated allegations about sexual

encounters with others do not become anything beyond negligibly judicial documents simply

because of plaintiff’s improper litigation ambitions.

       Plaintiff’s attempt to use the Brown court’s release of summary judgment materials to

justify the wholesale unsealing of Category 2 papers is unavailing. As the Brown court itself

indicated, its unsealing of the summary judgment materials was based on an analytical

framework very different from the one that must be applied to non-summary judgment material.

Compare Brown, 929 F.3d at 47-48 (analysis of summary judgment materials, which are entitled

to “a strong presumption of public access”) with id. at 49-51 (remanding to district court question

whether non-summary judgment materials, which may contain non-judicial documents or

documents with “a low presumption” of access).




                                                 6
         Case 1:15-cv-07433-LAP Document 996 Filed 10/09/19 Page 8 of 14



        Mischaracterizing what we said, plaintiff argues we said unsealing is not appropriate

because then “the media would report on it.” Doc.993 at 7. As noted, the media will seize on

anything salacious that sells newspapers. That alone does not militate against unsealing. What

does militate against unsealing, as the Brown court suggested, is plaintiff’s deliberate submission

of irrelevant, scandalous and false information to the court with the intent that it will be unsealed

by the court so that she can use it for profit with “absolute immunity from liability” because it

was submitted “in connection with a proceeding before a court,” Brown, 929 F.3d at 52; see id.

at 51; see also id. at 52 (“[C]ourt filings are . . . particularly susceptible to fraud. For while the

threat of defamation actions may deter malicious falsehoods in standard publications, this threat

is non-existent with respect to certain court filings. This is so because [of the litigation

privilege].”).

 III. Category 3: Limine motions re expert testimony of evidence and related orders.

        Plaintiff again argues that because the Second Circuit released summary judgment

materials, this Court should apply the same analysis and release her experts’ inadmissible

testimony. As discussed above, the argument is meritless: inadmissible expert reports and

testimony that are the subject of limine motions are not equivalent to summary judgment

materials. See Brown, 929 F.3d at 47-50.

        All, or virtually all, the limine motions never were decided. That makes them non-judicial

documents. To the extent they are judicial documents that are negligibly judicial documents

since they “play only a negligible role in the performance of Article III duties” and are accorded

only a low presumption that “amounts to little more than a prediction of public access absent a

countervailing reason.” Id. at 49-50 (internal quotations and footnote omitted).

        Plaintiff says she would “gladly” publish her expert materials to the public and invite a

lawsuit by Ms. Maxwell for “defamation.” Doc.993, at 10. This illustrates plaintiff’s litigation


                                                    7
         Case 1:15-cv-07433-LAP Document 996 Filed 10/09/19 Page 9 of 14



mentality. Litigation is her business, and prurient, inadmissible, uncorroborated and false

allegations are her currency. It also underscores the Second Circuit’s caution to trial courts to

ensure their records and files do not “serve as reservoirs of libelous statements for press

consumption.” Brown, 929 F.3d at 51 (internal quotations and footnote omitted). Plaintiff is

arguing for the creation of just such a reservoir for her profit motives.

 IV. Category 4: Trial deposition designations and counter-designations.

        The parties designated and counter-designated many hundreds of pages from deposition

transcripts. Such designations are made routinely under Rule 32(a)(6) in virtually every trial in

which out-of-state witnesses are deposed. They give notice to the other party that the designator

might use testimony from part of a deposition transcript and the counter-designator may respond

with notice that she may use testimony from part of the transcript. Such designations are not

judicial documents because they do not require any judicial action.

        Plaintiff argues the designations and counter-designations are “core judicial documents,

as they reflect the evidence and testimony that each side intend[ed] to introduce at trial,” and are

directly related to the parties’ objections to the designations and counter-designations. Doc.993,

at 11. Plaintiff faces three insurmountable problems. One, there was no trial. None of the

designations ever were introduced at trial. Contrary to plaintiff’s argument designations do not

constitute testimony that a party “intend[s] to introduce at trial”; they constitute notice that if a

witness is not available and if that party believes it to be advantageous, it may choose to

introduce some or all of the designated testimony. That hardly makes the designations and

counter-designations remotely similar to summary judgment evidence, let alone trial testimony.

Two, designations themselves are not motions and do not request any judicial action. Therefore

they cannot constitute judicial documents under Brown. Three, to the extent any designations

were the subject of an objection, there is no indication the Court ever read or considered, let


                                                   8
        Case 1:15-cv-07433-LAP Document 996 Filed 10/09/19 Page 10 of 14



alone ruled on, the objections. Plaintiff’s speculation from a paralegal’s email communications

with the Court’s law clerk falls far short of proving the Court ever read or considered the

designations. Speculation cannot transform the designations into judicial documents. Even if

they are judicial documents, they would be afforded the slightest presumption of access, rebutted

by the slightest privacy interest of a party or non-party.

  V. Category 5: Objections to trial deposition designations and counter-designations.

       Objections to Rule 32(a)(6) designations constitute judicial documents in that they

request judicial action. But as discussed in connection with Category 4 materials, the objections

are not judicial documents if the Court never read or considered the objections (or the

designations to which a party was objecting) before the case was settled and dismissed with

prejudice. Even if the Court had considered the objections without ever ruling on them, they

would not be judicial documents. Alternatively they would be judicial documents with an

exceedingly low presumption of access, since the Court would be considering—without ruling

on—whether a designation might be admissible if a party at trial actually introduced the

transcript of testimony. Plaintiff’s argument that the parties “expended considerable effort

designating, counter-designating and marking deposition transcripts so that Judge Sweet would

be in a position to rule on what evidence the parties could introduce at trial,” Doc.993 at 16, is

irrelevant. How hard the parties worked to designate transcripts has zero relevance to whether a

court submission is a judicial document or what level of presumption of access it should be

afforded.

 VI. Category 6: Filings related to third-party intervenors and related orders.

       As set forth in our Brief, while some of the filings relating to third-party intervenors are

judicial documents subject to a low presumption of access, some are non-judicial documents. As

plaintiff did in connection with other filings, when she opposed the third parties’ intervention


                                                  9
        Case 1:15-cv-07433-LAP Document 996 Filed 10/09/19 Page 11 of 14



motion, plaintiff attached numerous materials that were “irrelevant . . . and potentially

defamatory,” Brown, 929 F.3d at 49 n.28, and that appeared to be submitted gratuitously. These

are not judicial documents.

VII. Category 7: Filings related to third-parties other than intervenors, and related
     orders.

       The Category 1 discussion is applicable here. Plaintiff did not advance any arguments

worthy of addressing in this Reply.

       Mr. Dershowitz sets up yet another straw man argument—that we are wrong “to the

extent” we contend third parties who were compelled to participate in the discovery process are

presumptively entitled to sealing. Doc.992 at 2. We didn’t contend that. We do contend that

private, confidential and sensitive information should remain sealed when it is provided by non-

parties and parties in reliance on protective orders. The Second Circuit has acknowledged and

applied what Mr. Dershowitz calls a “presumption [of] sealing,” Doc.992 at 2, when parties and

non-parties rely on protective orders. See Martindell v. Int’l Tel. & Tel. Corp., 594 F.2d 291, 296

(2d Cir. 1979), cited with approval in SEC v. TheStreet.com, 273 F.3d 222, 232 (2d Cir. 2001),

cited with approval in Brown, 929 F.3d at 47 n.13; see id. at 48 n.22 (redacting information from

judicial documents “because of a strong expectation of continued confidentiality”); see Nixon v.

Warner Commc’ns, Inc., 435 U.S. 589, 603 (1978).

       The Miami Herald argues, without citation to authority, that to the extent materials in this

category contain allegations of sex-trafficking or sexual abuse of minors “there is no privacy

interest to be protected, or alternatively, any privacy interest is vastly outweighed by the

substantial public interest in disclosure of such allegations.” Doc.994 at 11-12. It is an

extraordinary and senseless argument that encourages and financially rewards plaintiff and other

profiteers from making the most outrageous allegations of criminal sexual conduct. To begin



                                                 10
         Case 1:15-cv-07433-LAP Document 996 Filed 10/09/19 Page 12 of 14



with, nowhere did the Second Circuit in Brown or any other case hold that when an allegation

concerns a particular subject then a fortiori there is no right of privacy. The Supreme Court and

the Second Circuit in fact have rejected the Miami Herald’s implicit contention that the media

should be entitled to all allegations of misconduct, and more so when the allegations are more

brazen, false or licentious. Both have declared that trial courts must not permit its records and

files—regardless of subject matter—to be used to gratify private spite or “‘promote public

scandal’” or to “‘serve as reservoirs of libelous statements for press consumption,’” Brown, 929

F.3d at 51 (quoting Nixon, 435 U.S. at 598).

VIII. Category 8: Case management documents.

         While some of the materials in this category are judicial documents entitled to a very

weak presumption of access, some are not judicial documents at all. Plaintiff predictably argues

that all the materials in this category are judicial documents that should be afforded a high

presumption of access, but she fails to explain how all the materials in this category and their

voluminous exhibits are “relevant to the performance of the judicial function.”

 IX. Category 9: Adverse inferences, sanction motions, and motion to strike or exclude
     evidence.

         We stand on the Brief as to this category.

                                            Conclusion

         The Court should determine that Category 4 consists of non-judicial documents that

should remain sealed. The remaining categories, which contain both non-judicial documents and

negligibly judicial documents, should be addressed in Step 2 using the standards set forth in

Brown.




                                                 11
       Case 1:15-cv-07433-LAP Document 996 Filed 10/09/19 Page 13 of 14



Dated: October 9, 2019.

                                       Respectfully submitted,

                                       s/ Ty Gee
                                       Laura A. Menninger (LM-1374)
                                       Jeffrey S. Pagliuca (pro hac vice)
                                       Ty Gee (pro hac vice)
                                       Haddon, Morgan and Foreman, P.C.
                                       150 East 10th Avenue
                                       Denver, CO 80203
                                       Phone: 303.831.7364
                                       Fax: 303.832.2628
                                       lmenninger@hmflaw.com
                                       Attorneys for Ghislaine Maxwell




                                      12
       Case 1:15-cv-07433-LAP Document 996 Filed 10/09/19 Page 14 of 14



                               CERTIFICATE OF SERVICE

I certify that on October 9, 2019, I electronically served this Ms. Maxwell’s Reply Brief in
Support of Maintaining Categories of Documents Under Seal via ECF on the following:

Sigrid S. McCawley                                 Paul G. Cassell
Meredith Schultz                                   383 S. University Street
BOIES, SCHILLER & FLEXNER, LLP                     Salt Lake City, UT 84112
401 East Las Olas Boulevard, Ste. 1200             cassellp@law.utah.edu
Ft. Lauderdale, FL 33301
smccawley@bsfllp.com
mschultz@bsfllp.com
                                                   Andrew G. Celli
Bradley J. Edwards                                 David Lebowitz
Stan J. Pottinger                                  Emery Celli Brinckerhoff & Abady LLP
EDWARDS POTTINGER LLC                              600 Fifth Avenue at Rockefeller Center
425 North Andrews Ave., Ste. 2                     10th Floor
Ft. Lauderdale, FL 33301                           New York, NY 10020
brad@pathtojustice.com                             acelli@ecbalaw.com
StanPottinger@aol.com                              dlebowitz@ecbalaw.com


Christine N. Walz                                  Jay M. Wolman
HOLLAND & KNIGHT LLP                               Marc J. Randazza
31 West 52nd Street                                RANDAZZA LEGAL GROUP, PLLC
New York, NY 10019                                 100 Pearl Street, 14th Floor
Christine.walz@hklaw.com                           Hartford, CT 06103
                                                   jmw@randazza.com
                                                   mjr@randazza.com


                                                   /s/ Nicole Simmons
                                                   Nicole Simmons




                                                13
